CONCURRING OPINION.
Biggs, J.
I think the letter from R. J. Delano to, Charles Green, the president of plaintiff, was properly read in evidence, but I cannot agree with Judge Thompson that the objections made by the defendants to its admission were not sufficient.
If there was any special objection to be urged, then it was the duty of the defendants to point it out, and if they failed to do so, such an objection could not be urged in the appellate court. Buckley v. Knapp, 48 Mo. 152; Adler v. Lang, 21 Mo. App. 519. But when the objection goes to the subject-matter of the testimony offered as “immaterial and irrelevant,” I think the general objection is sufficient.
It is impossible in many cases to specify or point out wherein testimony in a given case is “incompetent, immaterial and irrelevant ” without going into an examination and full discussion of the pleadings. ' Such an objection is fair to the opposite party and to the trial court, for the reason that the pleadings determine the issues to be tried, and the validity of such an objection must be determined from an inspection of the issues. If the evidence offered has no tendency to prove or disprove any issue in the case, then it may be said that it is “incompetent, irrelevant and immaterial.” The means afforded for the determination of such a question is a matter of record and open to all.
The letter was competent and relevant testimony against the defendant Delano, and hence the court did right in disregarding defendants’ objection.
In all other matters, I concur in the opinion as written.